FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February , 2017 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, February 23, 2017 – GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the fourth quarter of 2016 (4Q16). The comments refer to the consolidated results of the Group or of its business units. All comparisons are with the same period in 2015, except where stated otherwise. Fourth Quarter and Full Year 2016 Results In the financial statements of GPA on December 31, 2016, due to the ongoing divestment of the interest held by GPA in Via Varejo S.A. as announced in the material fact notice of November 23, 2016, the operations of Via Varejo are treated as discontinued operations. Hence, net sales and other profit or loss lines were adjusted retroactively as from January 1, 2015, as determined by IFRS 5/CPC 31, and approved by CVM Resolution 598/09 - Sale of non-current assets and discontinued operations. Consequently, the following comments do not include the performance of Via Varejo. Food segment revenue reaches R$45 billion in the year, up 11.7%, accelerating to 12.5% in 4Q16 Hypermarkets Extra : o Success of commercial strategies confirmed: - Gains in market share in terms of volume for 9 consecutive periods (April to December) and same-store sales growth of around 5% in 4Q16 - Recovery of volume by approximately 900 basis points (bps) since 1Q16 - Customer traffic improved by 750 bps since the launch of new commercial actions o Reversal of trend in same-store sales in non-food categories, which delivered positive performance in the quarter Pão de Açúcar o Banner resilience resulted in stable market share in the last two years o Inauguration of two new stores during 2016 and planned opening of 5 stores in 2017 Assaí o Revenue reached R$15.7 billion, increasing 39.2% in the year, due to: - Solid same-store sales performance of 18.6%, and double-digit growth in customer traffic, coupled with significant market share gain of around 400 bps - Assertiveness of the expansion, with 13 new stores in the last 12 months, including 2 conversions. Opening in 3 new states in 2016 and present in all regions of the country o Acceleration of store portfolio optimization strategy: the two conversions of Extra Hiper to Assaí registered sales growth of over 2.5x, exceeding expectations. A total of 15 conversions are planned for 2017, additionally to 6-8 new openings o Assaí accounted for 35% of revenue in 2016 (28% in 2015), which is expected to reach 40% by the end of 2017 Adjusted EBITDA came to R$2.2 billion in 2016, despite the adverse scenario for consumption Multivarejo o Adjusted EBITDA totaled R$1.5 billion, with margin of 5.6% o Extra: gross margin already reflects the adequate level of competitiveness and no additional pressures are expected o Pão de Açúcar: high profitability of the format maintained o Proximity: profitability evolution of 250bps o Continuous focus on operational excellence: (i) improvement in the level of shrinkage; ii) increased productivity of operational teams; and (iii) reduction of the energy cost Assaí o Adjusted EBITDA growth of 54.5%, for EBITDA margin expansion of 50 bps to 4.7%. Consequently, adjusted net income almost doubled in the period, despite strong organic expansion o New-generation stores, i.e. those opened as of 2013, already deliver 100 bps higher EBITDA margin compared to older stores; Financial result in the year corresponded to 2.2% of sales, practically stable compared to the previous year, with gross debt cost down 20 bps Reduction in leverage: Net debt ¹ / EBITDA ratio of 0.3 times and improvement of R$357 million in net debt ¹ (1) Includes credit card receivables not discounted of R$241 million in 4Q16 and R$136 million in 4Q15. Food Business Multivarejo Assaí (R$ million) 2016 2015 Δ 2016 2015 Δ 2016 2015 Δ Gross Revenue 44,969 40,242 11.7% 29,233 28,934 1.0% 15,736 11,308 39.2% Net Revenue 41,454 37,198 11.4% 26,967 26,744 0.8% 14,487 10,453 38.6% Gross Profit 9,520 9,075 4.9% 7,350 7,538 -2.5% 2,170 1,537 41.2% Gross Margin 23.0% 24.4% -140 bps 27.3% 28.2% -90 bps 15.0% 14.7% 30 bps Selling, General and Adm. Expenses (7,451) (6,689) 11.4% (5,957) (5,588) 6.6% (1,494) (1,100) 35.8% % of Net Revenue 18.0% 18.0% 0 bps 22.1% 20.9% 120 bps 10.3% 10.5% -20 bps Adjusted EBITDA 2,201 2,524 -12.8% 1,520 2,083 -27.0% 681 441 54.5% Adjusted EBITDA Margin 5.3% 6.8% -150 bps 5.6% 7.8% -220 bps 4.7% 4.2% 50 bps Net Financial Revenue (Expenses) (903) (768) 17.6% (809) (690) 17.1% (94) (77) 21.5% % of Net Revenue 2.2% 2.1% 10 bps 3.0% 2.6% 40 bps 0.6% 0.7% -10 bps Adjusted Net Income (Loss) - Controlling Shareholders - continuing operations 389 769 -49.4% 53 597 -91.1% 336 172 95.3% Adjusted Net Margin 0.9% 2.1% -120 bps 0.2% 2.2% -200 bps 2.3% 1.6% 70 bps (1) Includes the result of Malls and Corporation. (2) Totals and percentages may not add up due to rounding. All margins were calculated as a percentage of net sales; (3) Earnings before interest, taxes, depreciation and amortization adjusted for the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses. (4) Net Income adjusted for the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses, as well as the respective effects of associated income tax. 1 MESSAGE FROM MANAGEMENT As the preceding year, 2016 was marked by a challenging period in which the macroeconomic scenario remained recessionary and consumers more selective, following a decade of accelerated expansion in Brazil’s retail industry. GPA’s response to this transformation in market conditions began with a comprehensive review of the key fundamentals of retailing, such as store assortment, how we manage the product mix and our capacity to improve procurement and offer customers more attractive promotions and conditions. Going back to basics, while capturing efficiency gains and prioritizing agility and simplicity, was one of our guiding principles. This effort extended to include GPA’s corporate structure and corporate governance practices: we streamlined our internal structures and made the relationship between our executive Committees and the Board of Directors more robust and effective. At our businesses, we made progress on analyzing our portfolio from a strategic standpoint, which will ensure more balanced growth, especially in higher-return formats. This led us to prioritize new store openings in models best suited to their environments (Assaí cash & carry, Minuto Pão de Açúcar proximity stores and Pão de Açúcar) and to shut down unprofitable units. We also began a process to change the banners of existing assets, by converting two Extra Hiper stores into Assaí, whose initial results have surpassed our expectations. For 2017, we will accelerate this timetable by opening approximately 15 new Assaí store conversions. In addition to the 6 to 8 new Assaí stores to be opened, the conversions will help accelerate the expansion of GPA’s cash-and-carry banner into new cities and states across Brazil. Our results in 2016 show that we’re on the right path. GPA’s food segment posted net sales growth of 11.4% on the prior year, which is even more significant considering the recessionary macro environment. Assaí made the strongest contributions to our consolidated results, with sales growth of 38.6% on 2015. This growth shows that the expansion carried out in 2016, with 13 new stores opened, was the right choice and that our positioning is aligned with the current economic context. In the Proximity segment, we were pleased to see our Minuto Pão de Açúcar stores featured by the website Canadian Grocer as one of the 25 grocery stores to visit before you die. We also launched Aliados CompreBem, a partnership between GPA and small and midsized retailers that already has reached 102 stores in operation. At Multivarejo, we adjusted our commercial actions and operations at the Extra banner to improve alignment with consumer trends, who are increasingly sensitive to promotions and to protecting their purchasing power. The new actions launched in 2016 have begun to bear fruit, with growing sales and consistent market share gains. We took an important strategic decision in 2016: to concentrate our efforts on the food segment (our core business), which led us to announce, at year-end, the divestment of Via Varejo. The proceeds from the transaction, which should be concluded in 2017, will be invested in actions to consolidate and expand GPA’s market share in the Food segment, given the opportunities for future investments and the prospects for growth, as well as the expected recovery in food retail consumption over the coming years. In sustainability, we also made important advances in 2016, which included incorporating diversity and energy efficiency indicators into the variable compensation calculation. We also dedicated greater efforts to fostering diversity, with a focus on the company’s strategic stakeholders. And we made progress on reducing the social and environmental impacts of our activities. The group’s new Beef Sourcing Policy, which was launched this year, allows us to control 98% of the beef we sell, which ensures social and environmental compliance in terms of the direct product origin. Meanwhile, the project Reutilizar, which allows consumers to shop using their own reusable containers, reduces unnecessary packaging waste, while enabling them to buy just the amount they need. We s or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
